Relator insists that the "corpus delicti" was not established.
The facts showed that deceased came to his death as a result of a criminal act. Relator's confession showed that he was guilty of that act. Such facts established the "corpus delicti." Branch's P. C., Sec. 1890.
It is also insisted that the facts establish that the killing, in so far as relator is concerned, reasonably raised the defense of accidental killing during a "scuffle" over the pistol.
Whether the facts raise such a defense is not decided. What we hold is that such a defense is not sufficiently raised to take this case out of the rule of "proof evident."
In disposing of this case originally, the facts were stated at some length — in fact, more so than is usually done in bail cases. No useful purpose would be served to further advert thereto.
Relator's motion for rehearing is overruled.
Opinion approved by the Court.